

Exhibit 10.42
  
EXECUTION COPY


AMENDMENT NO. 1
TO MASTER AGREEMENT


This Amendment No. 1 (the “Amendment”), dated as of October 12, 2017 (the
“Amendment Effective Date”), is by and among:


(i)    OCWEN LOAN SERVICING, LLC, a Delaware limited liability company
(“Seller”);
(ii)    HLSS HOLDINGS, LLC, a Delaware limited liability company (“Holdings”);
(iii)    HLSS MSR - EBO ACQUISITION LLC, a Delaware limited liability company
(“MSR - EBO” and together with Holdings, the “Purchasers”); and
(iv)    NEW RESIDENTIAL MORTGAGE LLC, a Delaware limited liability company
(“NRM” and collectively, the “Parties”).
WITNESSETH:


WHEREAS, Seller, Holdings, and MSR – EBO (as assignee of Home Loan Servicing
Solutions, Ltd.) are parties to that certain Master Servicing Rights Purchase
Agreement, dated as of October 1, 2012 (as amended or modified prior to the
Amendment Effective Date, the “MSR Purchase Agreement”) and the Sale Supplements
to the MSR Purchase Agreement, dated as of February 10, 2012, May 1, 2012,
August 1, 2012, September 13, 2012, September 28, 2012, December 26, 2012, March
13, 2013, May 21, 2013, July 1, 2013, and October 25, 2013 (collectively, as
amended or modified prior to the Amendment Effective Date, the “Sale
Supplements”);


WHEREAS, pursuant to the MSR Purchase Agreement and the Sale Supplements, Seller
sold to the Purchasers (without recourse, except as otherwise provided therein)
the Rights to MSRs, the Excess Servicing Fees, and the Transferred Receivables
Assets, and the Purchasers assumed the Assumed Liabilities with respect to all
Servicing Agreements described or otherwise referenced on Schedule I to each of
the Sale Supplements (the “MSRPA Servicing Agreements”);


WHEREAS, Seller, Holdings, MSR – EBO, and NRM entered into that certain Master
Agreement, dated as of July 23, 2017 (the “Master Agreement”), pursuant to which
the Parties agreed to complete the transactions contemplated by the MSR Purchase
Agreement and Sale Supplements by undertaking certain actions to facilitate the
transfer of the remaining MSRPA Servicing Agreements from Seller to Purchasers;


WHEREAS, Ocwen Mortgage Servicing, Inc. (“OMS”), the parent corporation of
Seller, (i) has reviewed, analyzed, and approved this transaction and (ii) has
authorized and caused Seller to enter into this Amendment; and






--------------------------------------------------------------------------------





WHEREAS, the Parties desire to amend the amounts of the Account Cost True-Up
Payment and Float True-Up Payment in the Master Agreement in accordance with the
terms hereof;


NOW, THEREFORE, in connection with the foregoing, in consideration of the
promises and the mutual covenants herein contained, the Parties hereby agree as
follows:


Section 1.     Amendments to Master Agreement. The Master Agreement is hereby
amended as follows:


1.1     Section 6.3 of the Master Agreement is hereby amended by deleting the
“$7,474,735” amount for the Account Cost True-Up Payment and replacing it with
the amount of “$8,546,544”.


1.2     Section 7.1 of the Master Agreement is hereby amended by deleting the
“$13,011,836” amount for the Float True-Up Payment and replacing it with the
amount of "$17,098,120”.


Section 2.     Payment to Holdings. Seller agrees to pay to Holdings within two
(2) Business Days after the date hereof an amount in cash equal to $3,014,475 in
full satisfaction of the adjustments to the Account Cost True-Up Payment and the
Float True-Up Payment contemplated by this Amendment.


Section 3.     Miscellaneous.


3.1     Limited Effect. Upon the effectiveness of this Amendment, each reference
in the Master Agreement to “the Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the Master Agreement as
amended hereby, and each reference the the Master Agreement in any other
document, instrument or agreement, executed and/or delivered in connection with
any transaction contemplated in the Master Agreement shall mean and be a
reference to the Master Agreement as amended hereby. Except as expressly set
forth above or in the attachments hereto, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
claim, cause of action, power or remedy of any party hereto, whether arising
before or after the Amendment Effective Date, or constitute a waiver of any
provision of any other agreement.


3.2     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Amendment containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.




2

--------------------------------------------------------------------------------





3.3     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


3.4     Definitions. Capitalized terms used but not defined herein have the
meaning set forth in the Master Agreement.


3.5     Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof.


3.6     Severability. The failure or unenforceability of any provision hereof
shall not affect the other provisions of this Amendment. Whenever possible each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.


3.7     Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements and take such reasonable actions as may be necessary
or appropriate to effectuate the purposes of this Amendment at the request of
any other party hereto.


3.8     No Strict Construction. The Parties agree that the language used in this
Amendment is the language chosen by the Parties to express their mutual intent
and that no rule of strict construction is to be applied against any party. The
Parties and their respective counsel have reviewed and negotiated the terms of
this Amendment.






[SIGNATURE PAGES FOLLOW]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
executed and delivered by its respective signatory thereunto duly authorized as
of the date above written.


 
Ocwen Loan Servicing, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Kim
 
Name:
 John P. Kim
 
Title:
Senior Vice President



Signature Page to Amendment No. 1 to Master Agreement

--------------------------------------------------------------------------------





 
HLSS HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cameron MacDougall
 
Name:
Cameron MacDougall
 
Title:
Secretary



Signature Page to Amendment No. 1 to Master Agreement

--------------------------------------------------------------------------------





 
HLSS MSR - EBO ACQUISITION LLC
 
 
 
 
By:
New Residential Investment Corp., its sole member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicola Santoro, Jr.
 
Name:
Nicola Santoro, Jr.
 
Title:
Chief Financial Officer



Signature Page to Amendment No. 1 to Master Agreement

--------------------------------------------------------------------------------





 
NEW RESIDENTIAL MORTGAGE LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cameron MacDougall
 
Name:
Cameron MacDougall
 
Title:
President





Signature Page to Amendment No. 1 to Master Agreement